Citation Nr: 1218091	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a nerve condition of the left leg, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left leg and knee condition (other than a nerve condition associated with a service-connected spine disability), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's petition to reopen his service connection claim for residuals of a left leg injury.  

The issue of entitlement to service connection for a left leg and knee condition (other than a nerve condition associated with a service-connected spine disability), on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.

The issue of entitlement to an increased disability rating for recurrent herniated nucleus pulposus, L5- S1, to include whether a separate rating is warranted for left leg radiculopathy, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection for recurrent herniated nucleus pulposus, L5-S1, was granted by the RO in a January 2005 rating decision.  The rating decision provided for inclusion of the Veteran's left leg radiculopathy in the grant of service connection.


2.  The Veteran's petition to reopen his claim of entitlement to service connection for residuals of a left leg injury was denied by a rating decision dated in December 2001.  The Veteran perfected an appeal of this rating decision.  However, he withdrew the appeal by letter dated January 6, 2005.  

3.  The Veteran's petition to reopen his claim of entitlement to service connection for residuals of a left leg injury was denied by a rating decision dated in January 2005.  He was notified of this rating decision and of his appellate rights by letter dated January 27, 2005.  He did not appeal.

4.  The evidence received since the January 2005 rating decision that denied the petition to reopen the claim of entitlement to service connection for residuals of a left leg injury is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left leg and knee condition (other than a nerve condition of the left leg).


CONCLUSIONS OF LAW

1.  The Veteran's appeal concerning his petition to reopen his claim of entitlement to service connection for a nerve condition of the left leg is dismissed, as service connection for this disability was granted as part of the January 2005 rating decision, and there remains no justiciable case or controversy with respect to this issue before the Board at this time.  38 U.S.C.A. § 7105 (West 2002).

2.  The January 2005 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for residuals of a left leg condition (other than a nerve condition of the left leg) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

3.  Evidence received since the January 2005 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for residuals of a left leg condition (other than a nerve condition of the left leg) is new and material, and the claim of entitlement to service connection for a left leg and knee condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a nerve condition of the left leg, and if so, whether service connection is warranted

The Veteran perfected an appeal of a December 2001 rating decision that denied a petition to reopen a claim of entitlement to service connection for a left leg condition, claimed as nerve damage, in June 2002.  In August 2003, the Board remanded the appeal to the RO for additional development.  In a January 2005 rating decision, the RO granted service connection for recurrent herniated nucleus pulposus, L5-S1.  In the discussion granting service connection, the RO noted that the left leg radicular type pain was subsequently shown to be a recurrent herniated nucleus pulposus, L5-S1; thus, service connection was granted for "nerve damage of the left leg."  In the rating sheet, the Veteran's disability was characterized as recurrent herniated nucleus pulposus, L5-S1, and he was assigned a 20 percent rating effective from May 23, 2001.  

Service connection for the Veteran's claimed nerve condition of the left leg was therefore established by the RO in the January 2005 rating decision.  As such, the issue of entitlement to service connection for a nerve condition of the left leg is dismissed as there remains no case or controversy regarding this issue.  38 U.S.C.A. § 7105 (West 2002); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The benefit sought on appeal was granted in full.


II.  Whether New and Material Evidence has been Submitted to Reopen the Claim for Service Connection for a Left Leg and Knee Condition

The claim for service connection for a left leg condition was denied by the Board in a decision dated in July 1988.   In this decision, the Board discussed, among other things, the Veteran's in-service complaints and treatment for a pulled hamstring, muscle sprain, injury to the left hamstring, and knee pain.  

The Veteran filed a petition to reopen his claim in May 2001.  In a December 2001 rating, the RO denied the Veteran's petition to reopen his service connection claim for a left leg condition on the grounds that new and material evidence had not been submitted to reopen his previously denied claim.  The Veteran appealed the December 2001 rating decision to the Board, and in August 2003, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) for further development.  In a January 2005 rating decision, the RO granted service connection for recurrent herniated nucleus pulposus, L5-S1, which included left leg radiculopathy, and concurrently denied the petition to reopen a claim for service connection for residuals of a left leg injury other than nerve damage.  The Veteran submitted a statement in January 2005 indicating that he desired to withdraw his appeal with respect to his service connection claim for a left leg condition.  Thus, he withdrew his appeal of the December 2001 rating decision, and that decision is final.  Also, the Veteran did not appeal the January 2005 rating decision, and new and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. §§ 3.156(b).  Therefore, the January 2005 rating decision denying the petition to reopen a claim for service connection for a left leg disorder is final.  See 38 U.S.C.A. § 7105 (West 2002); 20.1103 (2011).

The Veteran filed a petition to reopen his previously denied claim for service connection for a left leg condition in July 2006.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the January 2005 rating decision, the evidence of record included the Veteran's service treatment records (STRs), VA treatment records dated from May 1987 to November 2001, private treatment records from Winston E. Bradley, Jr., M.D., dated in March 1987, and private treatment records from Princeton Baptist Medical Center, dated from January 1995 to June 1995.

Evidence obtained since the final January 2005 denial of the Veteran's petition to reopen his left leg condition is composed primarily of VA treatment records dated through November 2007.  The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claims.  See Shade, 24 Vet. App. at 117-121.  At the time of the final January 2005 denial, the evidence of record did not contain clear evidence of a diagnosis of disability affecting the Veteran's left knee and leg, other than the previously considered left leg radiculopathy.  Most notably, these VA treatment records reveal a diagnosis of patellar enthesopathic degenerative changes in the Veteran's left knee, and continuing complaints of pain in the Veteran's left leg extending from his knee to his ankle.  Therefore, the Board concludes that the Veteran's claim of entitlement to service connection for a left leg condition is reopened.


ORDER

The Veteran's appeal as to the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a nerve condition of the left leg is dismissed.

The claim of entitlement to service connection for a left leg and knee condition (other than a nerve condition associated with his service-connected spine disability) is reopened.


REMAND

Unfortunately, a remand is required with respect to the Veteran's reopened claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred a left leg and knee condition as a result of his active service.  Specifically, he contends that he injured his left leg/knee during and that he has suffered with leg/knee problems since that time, requiring the use of medications and a knee brace. 

The Veteran's STRs reveal that he was issued with a knee brace and an ankle brace sometime near February 1978.  No record pertaining to the reasons for issuing the braces were found.  The Veteran, however, has contended that he injured his knee during basic training.  In a February 1978 record of treatment, he was noted to have swelling in the calf of his left leg.  The plan was to remove the knee brace.  In June 1980, the Veteran sought treatment with a complaint of pain in the left leg, posterior to the left knee.  He reported that he began feeling pain after completing physical training the day before.  On examination, his pain was noted to be in back of his left knee, starting at the mid hamstring and going down to the hamstring muscle insertion.  He was assessed with having a pulled hamstring.  In November 1980, the Veteran sought treatment for left knee pain, reporting that his knee was struck by a falling object while he was loading tires on to a truck.  He reported that he was unable to put weight on his knee or flex or extend his knee.  In September 1981, the Veteran was treated for an injury to his left hamstring.  He complained of having pain in his left leg.  He was observed as having a tender post-left thigh.  He was assessed with having a muscle sprain.  

In June 1982, the Veteran sought treatment with a complaint of left knee pain.  He reported that it had been a recurring problem since basic training.  He reported that his symptoms were exacerbated by prolonged walking and completing physical training.  He additionally reported having swelling in the knee.  He was placed on a physical profile at that time.  In July 1982 the Veteran sought further treatment for knee pain that he reportedly had been experiencing for years.  The record indicated that the Veteran had stepped into a hole and sustained a tibial internal rotation injury to the left knee with swelling on the medial aspect lasting for about two weeks.  He reported that cold weather would cause his knee to ache a lot.  He reported experiencing popping and giving way of his leg knee walking, and that swelling would occur intermittently after activity.  Upon examination, the Veteran was noted to have effusion in the left knee and marked tenderness at the medial joint line, aggravated by valgus stress.  McMurray's testing was positive for the medial meniscus.  The impression was a tear of the left medial meniscus, with a plan to perform an arthrogram of the left knee.  A July 1982 arthrogram report revealed normal results.  Later in July 1982, the Veteran reported for treatment with no change in his condition.  Examination of his knee revealed a snapping tendon in the left posteromedial knee.  

The Veteran's post-service treatment records reveal a long history of complaints of left leg pain mostly associated with his service-connected spine disability.  These include multiple complaints of left leg pain extending from the Veteran's knee to his ankle that have been diagnosed as radiculopathy of his spine disability.  Aside from these complaints, the Veteran reported during an April 2001 VA rehabilitation session that he had a hyperextension injury to his left knee that appeared to exacerbate loss of sensation in his left foot.  He was prescribed with Baclofen for chronic spasms in the gastrocnemius, secondary to a knee injury.  Later the Veteran underwent radiographic imaging of his left knee in March 2006.  The impression was patellar enthesopathic degenerative changes, with otherwise unremarkable radiographs.  

Based on this evidence, the Board observes that the Veteran may have a current left leg or knee condition, including diagnosed degenerative changes of the left knee, that may be causally linked to his active service.  Therefore, pursuant to the duty to assist, the Board finds that this case must be remanded in order for the Veteran to be afforded a VA orthopedic examination of his left leg and knee to determine the nature and etiology of any currently diagnosed left leg or knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his left leg, and records of his VA care, dated since November 2007, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, on remand, the Veteran should be provided appropriate VCAA notice as to the matter of secondary service connection for a left leg and knee condition.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for a left leg and knee condition as secondary to a service-connected spine disability with left leg radiculopathy (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his left leg and knee disabilities from the VA Healthcare System in Birmingham, Alabama, dated since November 2007.  Any response received should be memorialized in the Veteran's claims folder.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of the left leg.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate that this has been accomplished.  All necessary tests and studies should be conducted.

The examiner should diagnose and describe all current left leg and knee disorders (other than left leg radiculopathy) found to be present, to include any degenerative changes of the left knee and/or left hamstring disorder.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left leg and/or knee disorder (other than left leg radiculopathy) had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should comment specifically on the evidence contained in the Veteran's service treatment records regarding left knee/leg/hamstring injuries during his service, and the post-service medical evidence of record.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left leg and/or knee disorder (other than left leg radiculopathy) was either (a) caused or (b) aggravated by the Veteran's service-connected herniated nucleus pulposus, L5-S1, with left leg radiculopathy.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


